Appeal by the defendant from an amended judgment and a judgment of the County Court, Suffolk County (Cacciabaudo, J.), both rendered November 7, 1983, adjudicating him in violation of a sentence of probation imposed on a conviction under indictment No. 2346/82, and convicting him of burglary in the third degree under indictment No. 1967/83, upon his pleas of guilty, and imposing sentences.
Ordered that the amended judgment and the judgment are affirmed.
Contrary to the defendant’s contention, the record herein demonstrates that his decision to plead guilty was made knowingly, voluntarily and intelligently after full consultation with his attorney. Accordingly, vacatur of his pleas is not *374warranted (see, People v Harris, 61 NY2d 9). Moreover, we find that the defendant was properly adjudicated as a prior felony offender. Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.